Judge Waties,
before whom the defendants were tried aDd convicted, in his place on the bench, reported to the other Judges, that in his opinion, there was no evidence offered in these cases, sufficient in law to convict either oi the defendants, and so he charged the jury. Hut that such were their prejudices against the defendants, that they con* victed them both, against his opinion and directipn.
Whereupon thg court, upon his report, ordered a new trial, without hearing argument.
Present, Grimice, Waties, Bay, Brevard and Lee, Judges.